Citation Nr: 0936657	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-17 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred at 
Legacy Emanuel Hospital from March 7, 2006 to March 16, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Medical Center in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial of payment of or 
reimbursement by the Department of Veterans Affairs (VA) for 
medical expenses incurred at Legacy Emanuel Hospital from 
March 7, 2006 to March 16, 2006.  The Veteran was 
hospitalized at Legacy Emanuel Hospital from March 2, 2006 to 
March 16, 2006.  In a May 2006 determination, the Veteran was 
approved for reimbursement expenses incurred at Legacy 
Emanuel Hospital from March 2, 2006 to March 6, 2006.  He was 
denied reimbursement for expenses incurred from March 7, 2006 
to March 16, 2006.  It was determined that the emergency 
condition for which the Veteran was admitted for improved or 
stabilized to the point that the Veteran could have been 
safely transferred to a Veterans Administration Medical 
Center (VAMC).  

In a July 2006 statement from Legacy Health System it was 
indicated that VA facilities were not feasibly available and 
an attempt to wait for VA bed availability would not have 
been considered reasonable by a prudent layperson.  It was 
noted that when Legacy Health System contacted VA on March 9, 
2006 and March 11, 2006 they were told that no beds were 
available.  It was also noted that on March 13, 2006 Legacy 
Health System contacted VA and left a message, but got no 
return phone call.  They contacted VA again on March 14, 2006 
and were informed that the Veteran could be transferred to a 
VA facility on March 16, 2006 or March 20, 2006, depending on 
bed availability.  

The Veteran has been denied reimbursement for expenses 
incurred at Legacy Emanuel Hospital from March 7, 2006 to 
March 16, 2006 based on a finding that on/after March 6, 
2006, the Veteran was stable enough for transfer to a VAMC.  
Although it has been determined that the Veteran was 
considered stable on/after March 6, 2006, it is unclear after 
reviewing the record if the Veteran was stabilized at that 
time for transfer to a VAMC and/or if the VAMC had bed 
availability.  As such, the Board finds that a remand for an 
opinion is necessary before this issue can be decided.  On 
remand, a VA examiner must review the evidence and provide an 
opinion which directly addresses the issues of 
"stabilization" and "safe transfer."  Also, on remand, an 
attempt should be made to verify the availability of beds 
from March 7, 2006 to March 16, 2006 at the VAMC contacted by 
Legacy Emanuel Hospital.  The opinion should also address the 
assertions by the Veteran's representative that although as 
of March 6, 2006 the Veteran might have been stable enough to 
be transported, this did not mean that the Veteran was stable 
enough to be discharged home.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion by an appropriate 
physician which specifically addresses the 
question of whether the Veteran was 
sufficiently "stabilized" on/after March 
6, 2006 and whether treatment thereafter 
was for a continued medical emergency of 
such nature that the Veteran could not 
have been safely transferred from Legacy 
Emanuel Hospital to a VAMC.  38 C.F.R. § 
17.1002 (b), (c), and (d).  The opinion 
must reflect a review of the record.  A 
complete statement of reasons and bases 
supporting all opinions provided is 
essential.

2.  Contact Legacy Hospital and ask them 
to provide information regarding which VA 
facility they contacted concerning the 
Veteran's possible transfer on/after March 
6, 2006.  After that information is 
obtained, contact the VAMC identified and 
ask them to provide information regarding 
the availability of beds from March 6, 
2006 to March 16, 2006.  
3.  Then, the case should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Then, the case should b returned 
to the Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




